Lawrence-Berrey, J.
¶1 RCW 26.50.110(4) increases the penalty for an assault violation of a no-contact order from a misdemeanor to a felony when the assault does not amount to first or second degree assault or when the conduct is reckless and creates a substantial risk of death or physical injury to another person. A jury convicted Steven Olsen of second degree assault and felony violation of a court order after he nearly cut his girlfriend with a large hunting knife and then beat her over the head, back, and side with a baseball bat. On appeal, he contends that his conviction for felony violation of a court order must be reversed because under the plain language of RCW 26.50-.110(4), a conviction of second degree assault precludes a conviction for felony violation of a court order. We disagree. Mr. Olsen focuses only on one of two options of committing felony violation of a court order. We hold that a second option contained in RCW 26.50.110(4) permits a jury to convict a defendant for felony violation of a court order, despite having also convicted the defendant of second degree assault, when the former is predicated on reckless conduct that creates a substantial risk of death or serious bodily injury to another. We therefore affirm.
FACTS
¶2 Mr. Olsen and Terri Wortham began arguing in the early morning hours of August 11, 2013. The argument turned physical when Mr. Olsen, much larger and stronger than Ms. Wortham, pounced on her and pinned her to her *151bed. Mr. Olsen held a large hunting knife in his hand. But because of how he held the knife, and perhaps due also to his equivocal efforts, he only scratched her neck with the dull side of the blade. Ms. Wortham grabbed an aluminum baseball bat that was next to her bed and hit Mr. Olsen in the face. This caused Mr. Olsen to become extremely angry. As Ms. Wortham struggled to her feet, Mr. Olsen wrestled the bat from her. He then swung the bat and hit Ms. Wortham on the back of her head. Ms. Wortham tried to escape and began running down the hallway. Mr. Olsen followed her with the bat and struck her three times on the back and side. The struggle continued, and Mr. Olsen pushed Ms. Wortham back to her bedroom, also dragging her by her hair. In the bedroom, Mr. Olsen again struck her with the bat on the top of her head. Sometime during these strikes, Ms. Wortham briefly lost consciousness. She awoke in her bedroom with Mr. Olsen standing over her. Eventually, Ms. Wortham escaped and obtained medical care. Her injuries required 3 staples on the back of her head, 2 staples on the top of her head, and 12 stitches in her lip. At the time of the attack, Mr. Olsen and Ms. Wortham were living together, despite a no-contact order in effect between the two.
¶3 The State charged Mr. Olsen with one count of second degree assault (domestic violence) and one count of felony violation of a court order. The State also charged an aggravating circumstance for domestic violence with one or more of the following present: (1) a pattern of ongoing abuse of the victim, (2) the abuse occurred within sight or sound of the victim’s or defendant’s minor children, or (3) manifest, deliberate cruelty or intimidation of the victim by the defendant.
¶4 Prior to trial, the court held a preliminary hearing on whether evidence of Mr. Olsen’s prior bad acts of abuse should be excluded. After taking the testimony of Ms. Wortham, the trial court ruled that the evidence of prior conduct was relevant to the charged aggravator but would *152also interfere with Mr. Olsen’s right to a fair trial. For that reason, the court bifurcated the aggravating factor from the trial. The court said it would allow testimony regarding prior bad acts at a supplemental hearing upon a finding of guilt.
¶5 At trial, Ms. Wortham testified to the events that occurred on August 11. The State questioned Ms. Wortham about the no-contact order against Mr. Olsen that was in effect on August 11. Ms. Wortham testified that she was aware of the no-contact order because there was an “incident that happened” and they were not supposed to be talking to each other. Report of Proceedings (RP) (Oct. 9, 2013) at 97. She also said that despite the no-contact order, they were living together to try to work things out. Ms. Wortham described her relationship with Mr. Olsen as off and on for a period of three years.
¶6 On cross-examination, defense counsel questioned Ms. Wortham about the couple’s periods of living together and apart. Defense counsel asked Ms. Wortham where Mr. Olsen was living at the time of the couple’s second breakup. Ms. Wortham did not give a clear answer as to the location but said that the breakup occurred in December 2012 on Mr. Olsen’s birthday. Defense counsel then asked what happened on Mr. Olsen’s birthday in 2012, and Ms. Wortham stated, “I had him — I kicked him out of the house, out of where I was living at. And he came back, and there was a fight there in the front yard. He kicked me in the stomach that time.” RP (Oct. 10, 2013) at 19.
¶7 Defense counsel did not ask any follow-up questions about the front yard fight but continued to ask about the relationship. When counsel asked Ms. Wortham about the number of times the couple split, she answered, “Probably four or five. I don’t know. There’s too many[.] We’d get together and then we’d fight and break up.” RP (Oct. 10, 2013) at 20.
¶8 On redirect, the State asked Ms. Wortham about her testimony regarding the multiple breakups. Ms. Wortham *153said that the reason for the breakups was fighting, arguing, and name calling. When asked by the State to be more specific about “fighting,” Ms. Wortham stated that the fights would start out with words and then they would push each other. Mr. Olsen objected to this testimony, stating that questioning was beyond the scope of cross-examination and was a violation of the order in limine. The trial court overruled the objection. Ms. Wortham continued to describe the fighting, saying that once Mr. Olsen slapped her and once she kicked at him. She described the fighting as always physical and mental.
¶9 Then, the State specifically asked about the front yard fight that Ms. Wortham mentioned during defense questioning. Ms. Wortham provided details about the reason for the fight, Mr. Olsen’s specific violent acts, and the witnesses present. She said, “I wanted him to leave. And he needed some papers or something. And I went to hand him this — this envelope that I had his papers in, and he ended up grabbing my hair. And the lady — the girl next door, Heidi, came over. And I was trying to hide behind her because she was bigger, but he ended up getting me and pushing me down, and her too. And he grabbed me by my hair.” RP (Oct. 10, 2013) at 55. Ms. Wortham testified that this assault occurred in late June or early August.
¶10 Before closing arguments, Mr. Olsen moved to dismiss count 2, felony violation of a court order. Mr. Olsen, focusing on the first option for committing felony violation of a court order, argued that ROW 26.50.110(4) prohibited second degree assault from being used as the predicate for felony violation of a court order. Mr. Olsen contended that the State presented sufficient evidence of second degree assault so he could not be convicted of the felony violation. The court denied the motion on the grounds that the second option for committing felony violation of a court order was engaging in reckless conduct that created a substantial risk of death or serious physical injury to another.
¶11 Consistent with this ruling, the jury instructions allowed convictions for both felony offenses. The jury was *154given two sets of elements for felony violation of a court order count. The jury was instructed that the second set of elements applied if it found Mr. Olsen guilty of second degree assault. This second set of elements contained the reckless conduct option, requiring the State to prove beyond a reasonable doubt “[t]hat the [court order] violation consisted of conduct which was reckless and which created a substantial risk of death or serious physical injury to another.” Clerk’s Papers at 45. This instruction did not allow the jury to consider second degree assault to support the conviction.
f 12 The jury found Mr. Olsen guilty of assault in the second degree and felony violation of a no-contact order. Implicitly, the jury found that Mr. Olsen’s violation of the no-contact order was reckless and created a substantial risk of death or serious physical injury to another.1 Later, the trial court dismissed the domestic violence aggravator, in part finding that the evidence was not enough to create a pattern of abuse.
¶13 Pursuant to RCW 9.94A.589(l)(a), the court imposed concurrent sentences on the two current offenses. The State *155conceded that because the convictions stemmed from the same criminal conduct, neither current offense could be used for calculating the offender score for the other current offense. The court imposed concurrent sentences within the standard range for each offense — 13 months for second degree assault and 9 months for felony violation of a court order. Mr. Olsen appeals.
ANALYSIS
¶14 Mr. Olsen contends that his conviction for felony violation of a court order must be reversed because under the plain language of RCW 26.50.110(4), a conviction of second degree assault precludes a conviction for felony violation of a court order. The State disagrees and argues that RCW 26.50.110(4) provides two separate ways of committing the offense: either by an assault that does not amount to first or second degree assault (the “assault option”) or by conduct that is reckless and creates a substantial risk of death or serious bodily injury to another person (the “reckless conduct option”). The State argues that the jury found Mr. Olsen guilty under the reckless conduct option, as illustrated by the jury instructions. This is the first instance where Washington courts have addressed whether a person can be convicted of second degree assault and felony violation of a court order based on the reckless conduct option. To answer the question presented, we look to the language of the statute. Plain language that is not ambiguous does not require construction. State v. Azpitarte, 140 Wn.2d 138, 142, 995 P.2d 31 (2000).
¶15 Under RCW 26.50.110(l)(a), a knowing violation of a protection or no-contact order is a gross misdemeanor except as provided in subsections (4) and (5). Applicable here is RCW 26.50.110(4):
Any assault that is a violation of an order issued under this chapter . . . and that does not amount to assault in the first or second degree under RCW 9A.36.011 or 9A.36.021 is a class C *156felony, and any conduct in violation of such an order that is reckless and creates a substantial risk of death or serious physical injury to another person is a class C felony.
(Emphasis added.)
¶16 We agree with the State that the plain language of RCW 26.50.110(4) provides two circumstances that elevate a violation of a no-contact order to a class C felony. The offense can be elevated to a class C felony by (1) any assault in violation of a no-contact order that does not amount to first or second degree assault and (2) any conduct in violation of a protection order that is reckless and creates a substantial risk of death or serious physical injury to another person.
¶17 The Washington Supreme Court has twice held that if a defendant is charged and convicted of first or second degree assault, that conviction “ ‘cannot serve as the predicate to make the violation a felony.’ ” State v. Ward, 148 Wn.2d 803, 812, 64 P.3d 640 (2003) (quoting Azpitarte, 140 Wn.2d at 141). In Azpitarte, the court set aside the felony verdict because the instructions permitted the jury to use the second degree assault as a predicate for a felony violation of court order verdict. Azpitarte, 140 Wn.2d at 142. Here, however, the second degree assault conviction did not serve as the predicate to make the court order violation a felony. Rather, the jury was properly instructed and found that the State proved beyond a reasonable doubt that Mr. Olsen’s violation of the no-contact order was reckless and created a substantial risk of death or serious bodily harm to another.
¶18 In State v. Leming, 133 Wn. App. 875, 891, 138 P.3d 1095 (2006), a jury convicted Mr. Leming of (1) felony violation of a court order based on his assault of the victim by pushing her and hitting her with folded papers, which did not amount to first or second degree assault, and (2) second degree assault based on his subsequent conduct of threatening to “ ‘snap [her] like a twig.’ ” (Alteration in original.) In analyzing whether double jeopardy was vio*157lated by punishing conduct twice, the Leming court applied the three-step legislative intent analysis of In re Personal Restraint of Burchfield, 111 Wn. App. 892, 895, 46 P.3d 840 (2002). Leming, 133 Wn. App. at 882. But see Azpitarte, 140 Wn.2d at 142 (assault option language of RCW 26.50.110(4) is unambiguous, and lower court’s analysis of legislative intent was unnecessary). The Leming court determined that parts two and three of the test — different elements/not same evidence and legislative intent to punish two crimes separately — supported punishing both offenses separately. Based on this three-part test, the court concluded that the separate charges and punishments for both assault in violation of a no-contact order and second degree assault did not violate double jeopardy protections, even if one conviction was based, in part, on the other. Leming, 133 Wn. App. at 887.
¶19 The Leming court also held that the crimes did not merge as charged because felony violation of the court order was not dependent on proving the crime of second degree assault. See id. at 890-91. The court reasoned that the State did not need to prove that Mr. Leming committed second degree assault to prove assault in violation of a court order. Id. at 891. “On the contrary, by statutory definition, in order to convict Leming of an assault in violation of a court order, the State had to prove an assault that did not amount to first or second degree assault.” Id.
¶20 Although Leming addressed the assault option of RCW 26.50.110(4) and not the reckless conduct option, Leming establishes that a conviction for second degree assault does not automatically preclude a conviction for felony violation of a court order. Provided that the felony violation of a court order is not predicated on the second degree assault, a person can be convicted of both offenses.
¶21 Here, Mr. Olsen’s conviction for second degree assault does not preclude his conviction for felony violation of a court order. His conviction for felony violation of a court order was not predicated on his conviction for second degree *158assault. Rather, the State relied on the reckless conduct option to elevate the violation of the no-contact order to a felony, and it was on this basis that the jury rendered its verdict.
¶22 We affirm the jury’s verdict.
¶23 A majority of the panel has determined the remainder of this opinion will not be printed in the Washington Appellate Reports, but it will be filed for public record pursuant to RCW 2.06.040.
Siddoway, C.J., and Korsmo, J., concur.

 The reckless conduct that supported the jury’s conviction could have been Mr. Olsen’s repeatedly hitting his girlfriend on her head, back, and side with the bat. Neither party proposed a unanimity instruction that would assist us in knowing for certain which act supported which conviction, nor has Mr. Olsen raised this issue on appeal.
In State v. Petrich, 101 Wn.2d 566, 683 P.2d 173 (1984), our Supreme Court held that a trial court must give a unanimity instruction to ensure that a jury reaches a unanimous verdict on one particular incident. This rule applies where the acts are multiple distinct acts. Id. at 571. The rule does not apply where the evidence indicates a continuing course of conduct, e.g., acts occurring near the same time and place between the same aggressor and victim and that are intended to secure the same objective. See State v. Handran, 113 Wn.2d 11, 17, 775 P.2d 453 (1989). In such a situation, there is only one chargeable offense.
Here, Mr. Olsen does not argue that there is only one chargeable offense. Indeed, if Mr. Olsen’s objective changed during the attack, more than one chargeable offense did occur. Here, the much larger and stronger Mr. Olsen barely scratched his girlfriend with the dull side of a hunting knife. But after his girlfriend hit him in the face with the aluminum bat, he became very angry, wrestled the bat away, and repeatedly hit her with it on her head, back, and side, thus risking serious injury to her. Whereas the initial objective may have been only to scare his girlfriend, this objective changed to physically hurting her.